Title: To Thomas Jefferson from Peter Lenox, with Jefferson’s Notes, 26 May 1804
From: Lenox, Peter
To: Jefferson, Thomas


          
            Mr Thos Jefferson Eqr
            Washington 26th May 1804
          
          Sir the blinds will Cost if the laths stand: fast 27100 ⅌ foot & if moveable 33100 ⅌ foot the average 30100 ⅌ foot,
          
            
              blinds 3 feet 3 by 3 feet 3 I = 10 feet 6 at 30100–
               $ 3  15
            
            
              Painting will be 37100 ⅌ yard, 3 f 3 by 3 f 3 = 2 yards 3 feet
                   86⅓
            
            
              
              $4.01⅓
            
          
          
            Peter Lenox
          
          
            [Notes by TJ:]
            Mr. Lenox is desired to make
            6. pr Venetian blinds with fixed laths, folding together with a rabbet at the meeting
            6. pr do. with laths moving on 2. pivots. do.
            
            the stiles & rails are to be 2¼ I. deep or thick, measured horizontally
            the pair when shut are to be 3. f. 3. I. square accurately 
            to be painted
            All at the prices given in by mr Lenox
          
          
            Th:J.
            May 30. 04.
          
          
            
              
                the above are for the 
                N. 8gon.
                1.
                window
              
              
                
                N. 
                            
                            
                        
                1.
                
              
              
                
                book room
                1.
                
              
              
                
                Cabinet
                 3.
                
              
              
                
                
                6. 
                windows
              
            
            June 11. ordered the following
            
              
                
                
                pr fixed
                pr movble
              
              
                for the 
                chamber
                1
                2
              
              
                
                Parlour
                2
                4
              
              
                
                Tea room
                 2 
                 2 
              
              
                
                
                5
                8
              
            
            but as mr Bryan had undertaken 1 pr of moveable, but 7. pr were ordered from Lenox.
            Oct. 5. 04. desired him to make 2 pr with fixed laths
            4. pr with laths on 2. pivots for the 2. windows of Bow of Parlour
          
        